Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 1 of 64




                  EXHIBIT “B”
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 2 of 64

     NYS ASSEMBLY                                               JUNE 9, 2020

     information.
                        MR. PALUMBO: Sure. And I guess there was some
     judicial discretion in that regard. Can we agree on that, regarding
     whether or not they should disclose them, and that could go either
     way.
                        MR. O'DONNELL: In only the most limited fashion,
     and I am unaware of any recent times when they have been released.
                        MR. PALUMBO: So, is that the reason why you feel
     that this should move now to the FOIL statute because that, of course,
     has significantly less restraint and it would ultimately allow everyone,
     including the general public, to obtain these records?
                        MR. O'DONNELL: As you may be aware, my
     original bill only repealed 50-a. In the repealing of 50-a, the people
     who are under 50-a are now subject to FOIL like all other public
     servants, and we wanted to ensure that their personal, with an "a",
     private information is not disclosed. That was never the intention, but
     we wanted to make it very clear.
                        MR. PALUMBO: Understood. And in this
     particular bill now, the items that will be disclosed, subject to the
     personal information being redacted, is essentially any complaint; is
     that accurate? It makes no distinction regarding substantiated or
     unsubstantiated?
                        MR. O'DONNELL: I can address the substantiated
     versus unsubstantiated question. It has been raised to me by a number
     of people. One of the problems with putting a word like
                                  60
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 3 of 64

     NYS ASSEMBLY                                                 JUNE 9, 2020

     "substantiated" into statute is we probably have to define it. I can
     assure you there's not a police department in the State of New York
     that wants us to define how to substantiate or not substantiate.
     Additionally, the lesson we should have learned from the 1976 50-a
     law is that when you write things with verbiage, that verbiage gets
     interpreted by a court. The man who led that charge, Senator Frank
     Padavan, who was a true public servant - sadly, he has now passed
     away - but before he died, said he never intended 50-a to be
     interpreted the way it is. And so, no, we don't distinguish between
     those two things in this law.
                       MR. PALUMBO: Understood. And you do have a
     definition here regarding specific types of information like technical
     infractions on page 3, I guess it is, line 1, Section 9, that it's a Minor
     rule violation by a person employed by a law enforcement agency as
     defined in this section, did not -- that did not involve interactions with
     members of the public, persons investigative enforcement -- oh, I'm
     sorry, Are not a public concern and are not otherwise connected to
     such persons investigative, enforcement, training, supervision or
     reporting responsibilities. So, regarding that section, that's really the
     only limitation on what the agency may determine is not disclosable?
                       MR. O'DONNELL: That provision required quite a
     bit of negotiation. Obviously, it's not my intention or anyone's
     intention for a violation for not having shiny shoes or something of the
     sort to be included in what that is. Not having shiny shoes doesn't
     involve their job or their interaction with the public, and I can't
                                   61
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 4 of 64

     NYS ASSEMBLY                                               JUNE 9, 2020

     imagine anyone having a concern about the shininess of an officer's
     shoes. So in the end, even though it may be a technical violation of
     the patrol guide, that is not the kind of information that we are
     seeking.
                      MR. PALUMBO: Thank you, Mr. O'Donnell.
                      On the bill, please, Mr. Speaker.
                      ACTING SPEAKER AUBRY: On the bill.
                      MR. PALUMBO: Thank you, sir. Now, amidst
     what's going on around us nationally and internationally, I understand
     the need that this needs to be rushed through and the concerns of
     many. But what's really critical, and I think is what is of significant
     concern to me is the unique nature of law enforcement is not being
     treated as if -- as many other professions; in fact, every other
     profession in New York State. Their civil rights are of significant
     concern to me. For example, 3020-a of the Education Law renders
     unfounded complaints against schoolteachers confidential. Under the
     Public Health Law, Section 230, Office of Professional Conduct for
     Physicians seals and keeps, not subject to disclosure, any unfounded
     or unsubstantiated charges; in fact, pursuant to the Public Health Law,
     even administrative warnings are confidential. So, legislators, it's a
     misdemeanor for someone to disclose a confidential investigation
     that's unfounded into any one of us. City Council has similar rules.
     Under the Criminal Procedure Law, 160.50, 160.55, only by a court
     order is someone able to obtain a defendant's criminal history in the
     event that it's sealed or there is an -- an unfounded or otherwise -- or a
                                  62
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 5 of 64

     NYS ASSEMBLY                                                JUNE 9, 2020

     not guilty rendering by -- by a jury.
                       So, this is really a distinction that's very important
     because when you think about it, why would we make unfounded
     allegations against police officers public with mob rule going on right
     now in our society. Some statistics that I think are certainly relevant
     here. In 2018, and this is just the New York City Police Department,
     98 percent of cases in the Civilian Complaint Review Board were
     unsubstantiated. So now we might have active police officers who
     make a lot of arrests, as if -- looking as if they're doing something
     untoward because they have a lot of complaints against them. And I
     can trust -- and trust me, I -- I can assure you that the police officer
     who, for example, is writing ten tickets a month versus the police
     officer who's writing 210 tickets in a month, the more active police
     officer who is doing his or her job appropriately will have a lot more
     complaints. And you compare this to other states, and I know that
     there was some -- there is -- has been many discussion that these items
     are not subject to disclosure, and I'll suggest that I will disagree in that
     regard because it's subject to judicial discretion. And as a lawyer,
     something that is material and relevant is important.
                       So, now we're going to have a number of complaints
     that will be available and subject to cross-examine -- examination of
     that police officer that are neither relevant nor material to the case at
     hand, but it will create some sort of a cloud that they are -- that they
     are not an appropriate -- or were not fit to act in particular situations.
     And we have in California, they have a disclosure statute and only
                                  63
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 6 of 64

     NYS ASSEMBLY                                               JUNE 9, 2020

     allows the disclosure of substantiated findings of an incident involving
     the discharge of a firearm, use of force, a record relating to an incident
     in which a sustained finding was made by a law enforcement agency
     engaged -- of an officer engaging in sexual assault involving a
     member of the public, any record regarding dishonesty or lying. And
     that's it, because that makes sense. That it's relevant to a -- a criminal
     or even a civil proceeding.
                      So when we balance these things, the probative value
     versus the prejudicial effect is the test in a courtroom regarding the
     admissibility of what's called "propensity evidence." That's all that
     this is now. We're going to be providing this information to show that
     this police officer was -- was complained of, although it is
     unsubstantiated, didn't happen, he's had many -- or she has had many,
     many complaints and, as a result, they are doing something
     inappropriate here or it may otherwise fit within a -- a defense.
                      So, the problem is this: That we don't have the ability
     for judges to render a decision on that particular relevance or whether
     or not it should even be out there. Because then again, we've got other
     -- other issues regarding this being public now. Since it's going to go
     to anyone, there's no lawful purpose necessary, that these databases
     may be created to simply harass in the court of public opinion a police
     officer. Look, I'm a son of a police officer, my father was a Suffolk
     County homicide detective, interactions with police and the general
     public are uncomfortable. When you get a speeding ticket, your heart
     races, you're not really thrilled about it. Sometimes you're having a
                                   64
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 7 of 64

     NYS ASSEMBLY                                              JUNE 9, 2020

     bad day, you're late for work, you're grumbling, you're really
     disappointed that this police officer who was just sitting on the side of
     the road doing his or her job, wrote you a ticket because you were, in
     fact, speeding. Even if they write you another one a month later,
     you're really not going to like that person.
                      So, this is what's so unique about this. Those men
     and women kiss their families and put on a bulletproof vest every day.
     They could be in a fight any given time during the workday. We don't
     have those types of risks that we face. We -- they face uncomfortable
     situations every single day. And when you look at the statistics, again,
     because I have these from New York City, this is what our men and
     women of law enforcement have done. We don't need to paint every
     single law enforcement officer with the same brush. Every cop I
     know that I've spoken to is appalled by what happened in
     Minneapolis. That wasn't police conduct, that was a murder. And
     you no longer -- you -- you can't legislate around criminal conduct.
     You are no longer an officer when you engage in that type of conduct.
     You're a crook, you're a criminal and he will go to jail for a long time,
     hopefully as well as the rest of them that have been charged. But
     these are the people that we're talking about in New York, in our
     State, the people that we're legislating against right now.
                      In 1990, there were 2,262 murders in New York City.
     Last year there were 319. Rapes in 1990, 3,126; last year, 1,755.
     Robbery, 100,280; last year, 13,369. Burglaries, 122,055; last year,
     10,778. These are the people we're talking about whose civil rights
                                  65
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 8 of 64

     NYS ASSEMBLY                                               JUNE 9, 2020

     we are trampling on by at least not controlling this legislation to only
     allow substantiated claims that are relevant to a proceeding. Allowing
     all of it into the public is dangerous.
                       And so, when we couple that with what's been going
     on in this Legislature the past two years, eliminating cash bail, the
     Governor is talking about releasing prisoners over the age of 55 who
     are refusing to cooperate with Federal authorities declaring New York
     a sanctuary state, calls to defund the police, what's going on right
     here? This is anarchy. We need to get control of this. This is making
     our families and neighborhoods less safe. Let's not paint everyone
     with the same brush. We have confidentiality for teachers. The
     Childs Victim Act -- Victims Act that we passed opened up a number
     of lawsuits against teachers for molesting children. Are they all going
     to be painted with that same brush? Of course not. Of course there
     are bad actors. You can't legislate around criminal conduct. I'll say it
     again: 30 some-odd -- what was it, 33,000 police officers and
     millions of interactions with civilian [sic] in New York City alone.
     Millions of interactions, and we have but a handful that we can say
     there was untoward, inappropriate and criminal conduct, which is
     what it is.
                       I urge my colleagues to vote against this. This is not
     the right way to fix this. Obviously, as I said, we're doing this as a
     reactionary thing. I don't think enough stakeholders have been
     involved in this to make this -- get this done right. We had a problem
     with -- the -- the removal of cash bail was a terrible problem. There
                                  66
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 9 of 64

     NYS ASSEMBLY                                             JUNE 9, 2020

     was some amendments and changes in this year's budget, which still
     create a number of problems. We need to slow down and if you want
     to fix this, this is not the way to do it. I vote no.
                       ACTING SPEAKER AUBRY: Mr. Reilly.
                       MR. REILLY: Thank you -- thank you, Mr. Speaker.
     Will the sponsor yield?
                       ACTING SPEAKER AUBRY: Mr. O'Donnell, will
     you yield?
                       MR. O'DONNELL: With pleasure, sir.
                       ACTING SPEAKER AUBRY: The sponsor yields.
                       MR. REILLY: Thank you, Mr. O'Donnell. I just
     have a couple of questions.
                       MR. O'DONNELL: Mm-hmm.
                       MR. REILLY: When the legislation, the new revised
     legislation was being drafted, was there any consultation with the law
     enforcement community, including New York City Police
     Department, Civilian Complaint Review Board, New York City
     Corporation Counsel and the Mayor's Office?
                       MR. O'DONNELL: The language in question that
     goes beyond just repeal was language that was inserted by the State
     Senate, and I'm unaware of who they spoke to, but I am confident,
     given the number of iterations we went through, that they were
     speaking to some of them. It is my understanding that the Mayor is in
     favor of full repeal. I have no idea whether or not they spoke to the
     Mayor.
                                   67
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 10 of 64

      NYS ASSEMBLY                                                 JUNE 9, 2020

                       MR. REILLY: Okay. With -- the New York City as
      it pertains -- I'll specifically ask a question about -- with my
      experience, with the New York City Corporation Counsel, there's a
      fund that the City has to settle cases brought upon by complainants
      that are seeking remedy against the City, against the New York City
      Police Department naming officers. The New York City Corporation
      Counsel decides on which cases to settle and they don't give officers
      the ability to represent themselves in court, and then notify them of
      the settlement. Would those types of scenarios and -- and cases be
      allowed through this legislation?
                       MR. O'DONNELL: The truth is that your question is
      somewhat irrelevant in that the New York City Corporation Counsel's
      Office actually keeps a public record of every case against them
      involving the Police Department and what, if anything, they were
      settled for, including the names of the officers involved.
                       MR. REILLY: So those -- those officers named are --
      are open to public view now?
                       MR. O'DONNELL: That is my understanding, yes.
                       MR. REILLY: Well, wouldn't you say that violates
      50-a currently if that was allowed, because we're saying that no
      records were available? So, clearly, there are some records that are
      open to public view by request.
                       MR. O'DONNELL: There is another mechanism that
      is also available, the New York City Comptroller is required to, when
      you sue the City of New York, you have to file a Notice of Claim I
                                   68
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 11 of 64

      NYS ASSEMBLY                                              JUNE 9, 2020

      believe within 30 days, and then there's a time that the City could try
      to settle those lawsuits and do so quickly. The Comptroller's Office
      keeps a record of all those settlements, and that includes that
      information, as well. 50-a was designed to prevent the police
      departments from giving up that information, that is why it needs to be
      repealed.
                       MR. REILLY: Okay. So during the discussion on
      the legislation, was there any input on unsubstantiated claims, as my
      colleague mentioned before?
                       MR. O'DONNELL: Yes, and in contrast to previous
      statements already made in this House about rushing, I've had this
      legislation for five years, and I have had hundreds and hundreds of
      hours of conversations about 50-a and about my belief that it needs to
      be repealed, and different proposals with different language to do so.
      At no time did any police PBA offer any suggestions other than, No,
      we can't repeal it.
                       MR. REILLY: Okay. Thank you.
                       On the bill, Mr. Speaker.
                       ACTING SPEAKER AUBRY: On the bill, sir.
                       MR. REILLY: So, I think part of the -- as my
      colleague mentioned earlier about the other protections of -- of work
      of public servants that have protection of unsubstantiated claims being
      presented, I want to put this into perspective that if you have officers
      that are out doing their job, maybe they're in enforcement units like
      narcotics enforcement, they often receive complaints from people that
                                   69
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 12 of 64

      NYS ASSEMBLY                                               JUNE 9, 2020

      are using it as a tool against them. And I know that there are officers
      that violate the trust of the public, and they should be held
      accountable. I fully understand that. And I -- I understand that we
      want to make sure that those cases that are substantiated and that we
      know shows the bad actors, yeah, that should -- that can be released. I
      get that. But when we start to release information that is not proven, it
      is not substantiated, by putting out unsubstantiated claims, we are
      essentially opening up those officers to public shaming just by the
      mere fact that someone put in a complaint.
                       Just to give you some insight, an unsubstantiated
      complaint, according to CCRB is it couldn't be proven or disproven
      and it's a preponderance of the evidence, so 5149. If someone files a
      CCRB against a New York City Police Officer and they withdraw
      their complaint by not showing up, they can't get contacted, they can't
      proceed to go forward, that's deemed an unsubstantiated complaint,
      but it will still be on the officer's record. The only thing we're asking
      for is to be fair and balanced. I mean, just yesterday we passed
      legislation that made people accountable for calling 9-1-1 to create
      false emergency response. We're creating that with officers now if
      you're going to allow unsubstantiated cases to public review.
                       Now, if there's a basis for it in a criminal proceeding,
      it's there. If you look at the way we legislated in the past, and I may
      not have been a part of those bills when I -- I wasn't in the -- the
      Assembly at the time, but I think we made it -- made sure that you
      couldn't use criminal arrest records when they're applying for jobs.
                                   70
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 13 of 64

      NYS ASSEMBLY                                              JUNE 9, 2020

      That's a personnel issue, right, that's hiring a job. We've -- we've
      made it where you can't release mugshots, right? I applaud that. Only
      if it has law enforcement -- a law enforcement reason. You know,
      these are things that we look to protect people's privacy. That's what
      we're looking for here. We want to make sure that it's fair and
      balanced.
                       When we -- when someone is charged with burglary
      and they go to trial and they have a prior conviction for burglary, you
      have to have a Sandoval hearing to make sure that you can use it in --
      in the courtroom to charge that crime. By releasing unsubstantiated
      CCRB's into public review, you're -- you're creating something that's
      just going to paint all those officers with a broad brush. And, yes,
      there are bad actors, and we can hold them accountable. I think that a
      full repeal is really going swimming -- swinging the pendulum way
      too far where we're not protecting everybody's rights. I mean, that --
      that's what we're trying to do, due process, the ability to have due
      process.
                       You know, under FOIL, it says that you can't release
      information that's going to give unfair balance or insight and create an
      unfair trial for someone. Well, by releasing un -- unsubstantiated
      CCRB's, in essence you're doing that to police officers, your
      correction officers, your firefighters. But just remember, in the
      Education Law, you don't release those unsubstantiated for not only
      teachers, but the other license holders that fall under the New York
      State Education Department. This is a basic right that public servants
                                   71
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 14 of 64

      NYS ASSEMBLY                                                  JUNE 9, 2020

      have.
                        Now, I'm not -- I'm not, like I said, I'm not against
      putting out substantiated when it's relevant. It's the problem of those
      false accusations, those -- those lawsuits that are frivolous that the
      City settles as an example because they have a slush fund, because it's
      cheaper to give $5-, $10,000 away than to defend the officers. Those
      are the cases that I'm worried about. I'm not worried about the ones
      that deserve to be off the job. If that's -- if that's the light that has to
      be shined on them, then that's fair. But when you start to paint them
      all as if -- because there's going to be no context when this is released.
      There's going to be no context to say, Unsubstantiated, well, the
      person couldn't -- didn't want to proceed. It's going to be in there.
                        So, all I ask is that we take a look at this and try and
      do it fair. Present it in a fair and balanced way. That's -- that's all I
      can ask for, and I think that's all that officers are asking for. And I
      think the public would get their accountability, because we deserve
      our accountability. Officers have to be held accountable, I agree
      10,000 percent, but it's got to be fair. It's what we ask for everybody
      else. It's what we said about criminal justice reform, it's about fairness
      and that's all I ask.
                        So, I know you're going to probably pass this today, I
      understand it, I understand where you're coming from. But I just hope
      that you take the opportunity to think about it. Think about how you
      would like it if a constituent wants you to take care of something for
      them and you really can't do it, and you're trying, but you can't and
                                     72
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 15 of 64

      NYS ASSEMBLY                                                  JUNE 9, 2020

      they're not happy. But they blast you all over the place as being
      useless, horrible, you -- they make up lies saying you said something.
      But if it's a true thing, then, yeah, shine a light on it. That's all I ask.
                        So, we can make some changes to make it where
      unsubstantiated and we put a little accountability in it for the
      information that's being released, maybe we can move forward on
      that. Thank you, Mr. Speaker.
                        ACTING SPEAKER AUBRY: Thank you.
                        Mr. Ra.
                        MR. RA: Thank you, Mr. Speaker. Will Mr.
      O'Donnell yield?
                        ACTING SPEAKER AUBRY: Mr. O'Donnell, will
      you yield?
                        MR. O'DONNELL: With pleasure.
                        ACTING SPEAKER AUBRY: Mr. O'Donnell
      yields.
                        MR. RA: Thank you, good to see --
                        MR. O'DONNELL: Good to see you.
                        MR. RA: -- hope you are well. I just had really, just
      one quick question as you went through this. Is -- is this approach,
      this new piece of law that we're putting in modeled after any of the
      other states' statutes regarding access to police disciplinary records?
                        MR. O'DONNELL: I would say it's more modeled
      after the states that don't have a statute, which is many, including
      Minnesota. So with the murder of Mr. Floyd, within days the world
                                    73
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 16 of 64

      NYS ASSEMBLY                                                JUNE 9, 2020

      knew what the disciplinary history was of his murderer because there
      is no law preventing that. And both the City of Minneapolis, as well
      as others, keep a running list of those complaints. And so, that is
      instantaneous information that is available there.
                        In this particular case, it's putting it into FOIL, and
      thing about FOIL is there's a process. And so, there is -- you file a
      FOIL complaint and there's a FOIL officer, and then the FOIL officer
      ignores you and then you file an appeal, and then the appeal ignores
      you, and then you have to go to court and a judge is going to have to
      decide whether or not you get your FOIL request, often so full of
      redactions you don't know what it means. So, the suggestion that this
      is sort of an open book is not really accurate as it relates to FOIL.
      There are limitations, there is a process and all -- frequently, one
      needs to go to court to access that information.
                        MR. RA: Okay. And then I know that there's two
      pieces of this in terms of that work that the, you know, would be done
      with redacting. There's the shell, you know, language, that -- that
      applies really to, you know, that personal information, and then there's
      also some information that says a law enforcement agency "may
      redact" regarding technical infractions. Can you expound about what
      the intent of that is?
                        MR. O'DONNELL: Well, the -- there's some
      subjectivity in that. And there's subjectivity in that into whether or not
      a particular technical infraction is, in fact, something that should be
      disclosed. So the example I gave, shiny shoes, is actually a violation
                                   74
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 17 of 64

      NYS ASSEMBLY                                               JUNE 9, 2020

      of the patrol guide, and I would be very upset to learn that lack of
      shiny shoes was ever deemed a technical violation that was worthy of
      releasing. Could there be technical violations that are worthy of
      releasing? Could it be that somebody who has a very long
      disciplinary record outside of technical violations that they choose to
      release the technical ones, as well? I'm not going to tell the Police
      Department how to do that, and I would not want them to be limited
      in their attempt to give full disclosure and compliance.
                       MR. RA: Okay. And -- so when somebody does
      make that FOIL request --
                       MR. O'DONNELL: Yep.
                       MR. RA: -- you know, we -- we all know, you know,
      with FOIL there's some level of specificity that's required when
      somebody's making a FOIL request. So could, you know, presumably,
      somebody, if they were to say, you know, what if they're asking for
      something that -- that we think is technical in nature, could -- could
      the FOIL officer respond that, you know, These are technical and
      we're redacting them, or if they're asking for something specific,
      suppose they were asking about something -- I don't think they'd be
      asking about shiny shoes, but maybe something comparable to that
      that is also considered technical.
                       MR. O'DONNELL: So, it's subjective, the police
      department gets to make a determination as to whether or not it's
      subjective. And if you as a person seeking the information feel the
      police department is -- made that discussion incorrect, then you have
                                   75
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 18 of 64

      NYS ASSEMBLY                                               JUNE 9, 2020

      the right to go to court to say, This violation is non-technical, or you
      may release it and I think you should because of these other
      circumstances.
                       MR. RA: Thank you very much.
                       Mr. Speaker, on the bill.
                       ACTING SPEAKER AUBRY: On the bill, Mr. Ra.
                       MR. RA: Thank you, Mr. Speaker. You know,
      we've come back here a couple of times now since this, you know,
      whole situation started with -- with COVID-19 and, you know, we've
      all remarked many times about the unusual circumstances we found
      ourselves in, and I think even two weeks ago when we were here, I
      don't think we could have imagined where we are now. We were, you
      know, happy to see different regions of the State were starting to
      reopen, even New York City, which had the -- the height of this is
      now into Phase 1 and we're moving forward.
                       But as this was all happening, you know, something
      happened that really changed the conversation all over this country
      and, perhaps, all over the world. And we've -- we've seen protests and
      demonstrations, many peaceful, other times people who -- who maybe
      wanted to I don't think necessarily deal with the situation, but maybe
      were taking advantage of the situation for their own purposes to -- to
      destroy and -- and hurt people, and that's a shame because it distracts
      from an important message and an important conversation.
                       You know, this is a time when we've seen a lot of
      division despite the fact that the outrage over the killing of George
                                   76
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 19 of 64

      NYS ASSEMBLY                                                JUNE 9, 2020

      Floyd is near universal, if not universal. I think we can all agree on
      that. That officer was fired and charged, should have been fired and
      charged swiftly; the other officers, you know, that were there have --
      have been fired, they've been charged. And it's something that all of
      us that have seen that video, it -- it really does shake you to your core
      to see something like that happen. And I can only imagine, though,
      how it shakes you to your core if you're one of the thousands and
      thousands of law enforcement officials in this State who went into that
      career out of a sincere desire to protect their communities.
                        And we've all heard in our offices from -- from
      people saying repeal 50-a, repeal 50-a. And certainly under these
      circumstances, I think the easy thing to do is say, Yes, let's -- let's do
      that. Here's an opportunity to, you know, throw open the door for this
      information. But we've also -- I know in my office, I'm starting to
      hear from law enforcement officers themselves, I've started to hear
      from their families. And I had a couple of conversations last week
      with spouses of law enforcement officials, and they're terrified. They
      are watching their spouses go report for duty not knowing whether it
      was going to be -- they were going to be in the midst of a peaceful
      protest or they were going to be in the midst of some of the violence
      we've seen: Officers being hit with bricks, Molotov cocktails thrown
      at police vans. You know, all of the situations that we've seen in the
      last few weeks. You know, I know that the spouse of a law
      enforcement official is -- has a very difficult life because every day
      they don't know if something's going to happen that's going to prevent
                                    77
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 20 of 64

      NYS ASSEMBLY                                               JUNE 9, 2020

      their husband or their wife from coming home.
                       And we have to remember, my colleague talked
      about painting with a broad brush. We have to remember we're
      talking about the same individuals who are there trying to keep our
      communities safe every day. The department that, from what I can
      find in my research has lost, at least in the NYPD, 43 members to the
      coronavirus over the last few months. That was reeling before that
      with a rash of suicides last year, ten suicides in 2019 of law
      enforcement officials, which should give you an idea of the stresses
      they undergo on a day-to-day basis. And we also have to realize those
      are the same men and women who, in one of the darkest days in the
      history of this country ran in when everybody else was running out.
      We lost 23 members of the NYPD on 9/11. We've lost ten times that
      many since then to 9/11-related illnesses. These are the same
      individuals that didn't ask, Am I going to be safe if I report there,
      either in the midst of the attack or afterwards. They're the same
      individuals who went in without regard for that. And many of them
      paid for it with their life that day and have in the days since because
      they -- they got sick from -- from breathing toxic air and got horrible,
      horrible illnesses. And one of the real shames of it is up until recently,
      they had to continue to fight just for families to be protected who had
      been so deeply impacted by that day.
                       So, we have a FOIL law in this State which is an
      important piece of allowing for public disclosure of information.
      Sunlight is the best disinfectant. That's -- that's a phrase we hear all
                                   78
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 21 of 64

      NYS ASSEMBLY                                               JUNE 9, 2020

      the time, right? But 50-a, when it was passed all those years ago, was
      designed to recognize the unique nature of these jobs of our law
      enforcement officers, our correction officers, of our -- of our
      firefighters. That is a unique job. And it exposes you to things that
      many of us can't even relate to in our -- in our day-to-day lives. And
      because of that, this Legislature, many years ago, I don't know if
      there's -- maybe there's one or two that were here at the time, but
      decided that we needed some specific protections for the information
      of -- of these law enforcement officers so that they didn't just get
      FOILed and -- and you didn't have issues with -- I know one of the
      intents at the time was defense attorneys that -- that might FOIL all the
      disciplinary records of an individual and -- and use something in there,
      you know, to try to impeach their testimony at a trial or -- or, you
      know, perhaps otherwise embarrass an officer.
                       So, as we repeal this today, we are opening the door
      that any complaint that gets filed against an officer, substantiated or
      not, can get sent out to the public. If somebody wants to go on a
      fishing expedition and get all this information and put it out in public,
      they -- they'll be able to. And that is a great cause for concern for --
      for myself, and I know it's a great cause for concern for -- for those
      law enforcement officers who go out there every other day with no
      other intention but to go report to duty and being there for their
      community. And I'm sure there are days that are routine and calm,
      and there are days that are anything but. And sometimes, you know,
      maybe under the current circumstances you have an idea of what
                                   79
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 22 of 64

      NYS ASSEMBLY                                                JUNE 9, 2020

      you're going into when you report for duty, but other days you don't.
      Nobody that reported for work on 9/11 knew what they were going to
      deal with that morning. Nobody who, you know, reports for work like
      we've seen in -- several times in the last few years where -- where
      officers were assassinated sitting in their cars, or somebody made a
      false 9-1-1 call just to lure an officer to the scene so they could kill
      them.
                        So, when that phone rings or the call comes over the
      radio, they're not sure where -- where they're going, what they're
      walking into. And they hope for the best, hope that the call that's
      come in is a legitimate call for help with a situation, but -- but they
      don't really know. And we have to look at these situations through
      that lens, that when you're in a situation, you have to have your guard
      up, right? You -- you don't know what you're walking into and you
      have to have your guard up. We have to recognize the unique nature
      of this job. And there's no doubt that if somebody makes a complaint
      that ends up being unsubstantiated, and maybe multiple complaints
      that are unsubstantiated about an officer, and this goes out into the
      public, I don't think it's difficult to see how it could expose that officer
      and their family to potential danger as a result.
                        So, you know, we've done some good things over the
      last few days. I voted for -- for many bills that I think will -- will help
      get information out to the public, will help improve the relationship
      between -- between law enforcement and the community, but this
      one -- and this is obviously the one getting the lion's share of the
                                   80
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 23 of 64

      NYS ASSEMBLY                                               JUNE 9, 2020

      Instead of strengthening the rights of police officers, imagine if we
      protected the rights of nonviolent protesters on the ground who are
      getting beat up with batons every night.
                       With that, Mr. Speaker, I support this bill and I thank
      Danny O'Donnell, the sponsor, for championing this for so many
      years. Thank you, Mr. Speaker.
                       ACTING SPEAKER AUBRY: Thank you.
                       Mr. Ramos.
                       MR. RAMOS: Mr. Speaker, will the sponsor yield
      for a few questions?
                       ACTING SPEAKER AUBRY: Mr. O'Donnell, will
      you yield?
                       MR. O'DONNELL: With pleasure.
                       ACTING SPEAKER AUBRY: Mr. O'Donnell
      yields.
                       MR. RAMOS: Mr. O'Donnell, I'm certainly
      supportive of this bill and I appreciate the -- the dialogue that's going
      on here. And I would like to ask a few questions just so that we can
      break it down. There's a lot of aspects of this, perhaps, the -- the
      public doesn't understand, and it needs to -- and especially when
      there's efforts to cloud up the issue, I think we -- we need some clarity.
      The difference between unfounded cases and unsubstantiated,
      unfounded is something that they're claiming didn't happen. And
      unsubstantiated is something that might have happened, might not
      have happened, but they were unable to prove it either way. Am I
                                   97
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 24 of 64

      NYS ASSEMBLY                                                 JUNE 9, 2020

      correct?
                        MR. O'DONNELL: Yes.
                        MR. RAMOS: Thanks. We heard mentioned here
      that unsubstantiated cases are not relevant. But un -- unsubstantiated
      is not the same as not guilty, right?
                        MR. O'DONNELL: That's correct.
                        MR. RAMOS: It just means there wasn't sufficient
      proof, if it was one's word against the other, that -- that something
      happened.
                        MR. O'DONNELL: That's correct. And I'll provide a
      little factoid. The last two years there were 4,000 complaints at the
      CCRB alleging racial profiling. Do you know how many have been
      substantiated? Zero. Zero. Which means to me very clearly that the
      process, whatever that may be, is fatally flawed. Because they may
      not have all happened, but I absolutely refuse to believe that none of
      them did.
                        MR. RAMOS: So, we heard from our colleagues
      here that there's no value in unsubstantiated cases in divulging that.
      First of all, your bill does not mandate what we do with that
      information, it just says that it -- it's discoverable, that the public can
      see it, right?
                        MR. O'DONNELL: The public will have access to it
      through the FOIL process, subject to the limitations we have written
      into FOIL as it relates to police officers.
                        MR. RAMOS: All right. Out of 50 states, I
                                    98
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 25 of 64

      NYS ASSEMBLY                                                JUNE 9, 2020

      understand that only three states have a -- sim -- similar to what New
      York has, 50-a, that protects those -- those rights. We hear about how
      all -- I mean how this is a bridge too far. And this is something, you
      know, not good. But yet most of the United States doesn't have
      anything like -- like 50-a. And all we're asking for is some
      transparency, and I agree that down the road we should either, through
      policy, police department policy, or through legislation, talk about the
      inferences that -- that are derived as a result of -- of the information.
      But on another pattern of questions that -- that we had here, we heard
      somebody say, Why are we treating police officers with a double
      standard? Why is it that we can't do this with teachers? We can't
      divulge their disciplinary record, but we can with police officers.
      Now, teachers don't have the authority to take a life. Am I correct?
                       MR. O'DONNELL: We do not give them guns, Mr.
      Ramos.
                       MR. RAMOS: All right. And I would submit that
      the he who is much has given, much is expected. And when
      somebody has the power to take a human life, I believe there should
      be more light shining on that person and what he does.
                       Thank you, Mr. O'Donnell.
                       On the bill, Mr. Speaker.
                       ACTING SPEAKER AUBRY: On the bill, sir.
                       MR. RAMOS: You know, I appreciate the -- the
      discourse that we had here and the tone of my colleagues. You know,
      and -- and I could understand -- I could understand your perspective. I
                                   99
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 26 of 64

      NYS ASSEMBLY                                               JUNE 9, 2020

      could understand some of you saying, Well, you know, we have good
      officers and, you know, why should they be saying, I can step in your
      shoes and understand what you're saying. I ask that you step in the
      shoes of a Puerto Rican man who was a police officer for 20 years and
      look at my perspective. This bill does not say that anybody's -- it
      doesn't mandate any inference from information. And the core of the
      problem is that throughout history, crimes against people of color
      have been unsubstantiated. People have been lynched, murdered and
      found innocent. So the fact that there's a record of unsubstantiated
      cases, it may or may not be relevant. But I wouldn't dismiss it, as -- as
      -- as some of my colleagues do, as unimportant. If an officer has 30
      cases that are unsubstantiated complaints, and out of those 30 cases,
      20 of them were people who didn't know each other who all said, This
      officer came up to me and started harassing me, and when I wouldn't
      cooperate he stepped on my toes and when I tried to push him away
      he arrested me for assaulting a police officer. Twenty unsubstantiated
      cases. Now they're unsubstantiated, but isn't it relevant that there is a
      pattern here? Isn't there some value to weed out an officer who might
      have a problem? Who might be a problem and might be a risk to the
      public? Now, I do agree that we can have inferences just from things
      that we see at face value. You know, and I've heard people say, Yeah,
      if an officer gets a lot of complaints from African-Americans then he
      should be called into question. This legislation doesn't do anything
      about that. Those are policies that police departments must -- must
      take. But I understand. If an officer works in a minority
                                  100
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 27 of 64

      NYS ASSEMBLY                                               JUNE 9, 2020

      neighborhood, he's going to generate more complaints. And I do
      understand that when police contact the public, in many cases it's not
      a very happy situation. A difficult situation. A police officer is
      getting there in the middle of a family fight, in the middle of an
      assault, in the middle of a conflict. He's questioning somebody about
      something. It's not a very pleasurable situation. And sometimes it
      generates complaints. And not all complaints are true, and not all are
      substantiated cases, meaning that an officer is innocent. But there is
      value. There is value in looking at the total picture. And so if a
      person works in a community primarily of African-Americans and
      generates more complaints, that, in its face value, doesn't mean
      anything because the predominant race in that particular -- but -- but
      patterns of what happens are relevant. Or if a person works in a
      predominantly white neighborhood and the only complaints they get
      are from African-Americans, that might tell us something. The point
      is that this raw data is relevant and it's important and it goes towards
      trying to create a situation where we can help people of color in this
      dire situation that we are in in this country where people are being
      killed and police officers are getting off in the courts. Being found
      guilty, being found unsubstantiated, and we're giving the public some
      tools with which to have justice. But we don't obligate anybody to
      form any conclusions based on this raw data. The fact that we would
      want to hide this -- is -- is troubling. The fact that we wouldn't want
      to divulge this is troubling. And it -- it's so important to our
      community and to our whole country that these things be looked at.
                                  101
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 28 of 64

      NYS ASSEMBLY                                               JUNE 9, 2020

      We want to bring back integrity to policing. I want to be able to hold
      my head up high as having been a 20-year police officer, with pride
      that people will look at me and say, You were part of a noble
      profession. I don't want them to see the images of people being
      abused. Of arrogance. Of speaking to people with disrespect. And if
      police officers know that their records are going to be public, then
      perhaps we will be controlling human behavior. Perhaps they will
      treat people with courtesy. Perhaps they will not inflame a situation
      unnecessarily. And that is the aim here, to change what we are seeing.
      And in the end, I say to my brother officers, sister -- brother and sister
      police officers, Your enemy is not the communities of color who are
      crying out for justice. Your enemy are these bad officers who take it
      too far. And you -- most of you are good officers. But the minute you
      decide to defend them, the minute you decide to cover it up, the minute
      you decide to do nothing, you become complicit. It's those officers
      that are causing you the problem where the whole world -- I know you
      feel that the whole world is coming down on you, but the problem is
      coming from the people at your side. What we're doing now and we
      need to do -- I agree with my colleague Mr. Barron that we need to do
      more. And this legislation, although good, should not be the flagship
      of police reform. We need to do so much more and make police
      officers mandated reporters. We need to go to the scene of these
      incidents and make sure that negative investigations are not carried
      out and that investigations aren't tainted. And that we constantly see
      police officers who are murdering people and we see it on videotape
                                  102
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 29 of 64

      NYS ASSEMBLY                                                  JUNE 9, 2020

      and they get off in court, and we wonder why. And he goes to the
      scene of the crime and how it's handed -- handled. And I would like
      to see more legislation to that effect.
                        But I support this legislation as one element of what
      we need to do in this country. To my brother and sister police
      officers, it's time for us all to reflect, and realize that the situation has
      become a runaway train. What we saw in Buffalo where we see now
      a whole group of police officers - I think it was about 50 officers -
      who now decided to resign from their position because they object to
      officers getting in trouble for having knocked down an elderly man
      and practically fractured his skull, bleeding from his ear. Think about
      it. In what profession can you decide, I'm not going to be -- work here
      in this unit anymore. They didn't resign from their job, they resigned
      from the unit. How can police -- you work where we tell you to work.
      How can -- this is a runaway train, where this can happen and they
      say, Well, we don't like that he got in trouble so we're not doing this
      anymore. They're permitted to do this? Please, my colleagues, we
      need to open our eyes. I understand your perspective. Policing is an
      honorable profession. We need fairness. We shouldn't blame police
      officers for certain things. And there are unfounded complaints
      against police officers. But transparency is what helps all.
      Transparency, I would submit, is what protects police officers.
      Cameras will protect me as a police officer if I'm falsely accused.
      This transparency in the record -- if you don't have a pattern of doing
      the same bad thing, you have nothing to worry about.
                                    103
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 30 of 64

      NYS ASSEMBLY                                                 JUNE 9, 2020

                        So I -- I -- I proudly vote for this legislation. I
      commend the sponsor. I'm proud to cosponsor it as well. I urge all
      my colleagues to please vote yes on 50-a. Thank you.
                        ACTING SPEAKER AUBRY: Thank you, sir.
                        Mr. Johns.
                        MR. JOHNS: Yes, Mr. Speaker, on the bill.
                        ACTING SPEAKER AUBRY: On the bill, sir.
                        MR. JOHNS: Mr. Speaker, look, I -- I plan on voting
      for this legislation, but I just want to give a little bit of background.
      This bill, 50-a, is better than it was, not as good as it could be. And
      that's not just my words. That's the words coming from Mike Mazzeo
      and the Rochester Police Union. This union is called the Locust Club.
      Mike Mazzeo is the head of it. But, Mr. Speaker, for years, before this
      incident ever happened in Minneapolis, for years they were talking
      about reform, and reforming 50-a was one of the things that they were
      talking about. And I think what perplexes them is the fact that here's a
      police union that actually wants to reform 50-a, and they were never
      invited to the table, to even have a seat at the table to even talk about
      it. And I know that they care about openness and transparency. The
      police force in Rochester does a great job. You'd never have a
      Minneapolis incident in Rochester. But at the same time -- and I
      know that our Rochester Mayor, Lovely Warren, Police Chief La'Ron
      Singletary, they want openness and transparency. It helps them do
      their work. Getting rid of a few bad apples will make the rest of the
      police force look good.
                                   104
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 31 of 64

      NYS ASSEMBLY                                              JUNE 9, 2020

                       So I do want to make everybody here understand that
      there are stakeholders in this, and when you rush a bill through bill
      drafting and it's out in two days, you can make some mistakes. We've
      seen it with bail reform, and a year later we had to come back and fix
      some of those mistakes. So I'm hopeful that we will get everybody to
      the table to be able to talk about what we talk down here as chapter
      amendments. For the folks back home, a chapter amendment just
      means that you wrote the book but maybe we need to add another
      chapter. And I think that maybe in this particular piece of legislation
      we should add some stuff to it to make it better.
                       I've been talking about real reform since before I got
      elected. And I'm in the 80 percent of Americans in the middle that
      want to do things better. And I think 80 percent of the Americans and
      the people in my district think like me, and we don't want extremes.
      We get one extreme saying one thing, and then we get another
      extreme that says let's defund the police departments. No one wants
      to defund or get rid of the Rochester Police force. I've lived in
      Webster all my life. We've got a Webster Police Department. The
      four towns that I represent, three out of the four have police
      departments: Webster, where I live; Fairport and East Rochester. No
      one wants to defund -- defund or get rid of those police departments.
      We would wind up going back to the Old West. You've seen with
      some of the disturbances recently, gun sales are up. They're through
      the roof. Women, more than ever before, are going out and buying
      weapons. They're buying shotguns, keeping them at home because
                                  105
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 32 of 64

      NYS ASSEMBLY                                                JUNE 9, 2020

      they're afraid somebody might come into the house. If you defund and
      get rid of the police force, you're going to get the Wild West times a
      hundred. It's not going to be a good thing. So extreme -- extremism
      on the left or the right isn't a good thing. I'm supporting this bill, even
      though I believe that we need to do some chapter amendments to
      make it better.
                        Thank you so much, Mr. Speaker.
                        ACTING SPEAKER AUBRY: Thank you, sir.
                        Mr. Epstein.
                        MR. EPSTEIN: Thank you, Mr. Speaker.
                        On the bill.
                        ACTING SPEAKER AUBRY: On the bill, sir.
                        MR. EPSTEIN: Thank you. I -- I really want to
      applaud the sponsor, the Caucus and all my colleagues for moving this
      bill forward. This is a historic moment for the State of New York.
      This is an opportunity that doesn't come all the time. And it comes in
      the course of tragedy that we've seen all over our -- our City and our
      State. And let's be clear. This is about people in our communities
      where in my neighborhood a month ago, a real lovely human being
      named Donni Wright, just on the street corner of 9th street and
      Avenue D, he saw some of his friends being questioned about -- from
      the police around social distancing enforcement. Donni just came into
      the intersection. He was assaulted by Officer Garcia. We saw on
      videotape, many of us, what Officer Garcia did to Donni. You know,
      it was violent. It was aggressive. Here today, the history of Officer
                                  106
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 33 of 64

      NYS ASSEMBLY                                              JUNE 9, 2020

      Garcia remains unknown. This bill creates protections for survivors
      of police violence, for their complaints, for their witnesses and their
      families who've been brutalized. And Donni was brutalized. This will
      help him and his family. The claim that the -- the police union has is
      that -- that we'll give out specific information, phone numbers,
      e-mails, so people will go to those police officer's homes. That is
      specifically outlined in the bill that we cannot do this. There's also
      additional protections beyond 50-a statute and FOIL that protect these
      officers.
                       This bill changes lives. This bill will require the law
      enforcement community to stand up and say, For the officers who
      aren't doing the right thing, we will get that information out there to
      the public. To the officers like Officer Garcia that we found out there
      were six other incidences, at least that we know of, where the City of
      New York spend hundreds of thousands of dollars, and to this day
      Officer Garcia remains on the force. It's being paid by our taxpayer
      dollars today, even though one of my constituents was brutalized.
                       So I appreciate my colleagues saying we don't want
      to go too far. I would argue that this bill doesn't go far enough. We
      can't hide from the truth. We can't, as our colleague Sayegh said, mob
      rule in our society. This is not mob rule in our society. This is our
      community talking about social and economic justice. I've gotten
      thousands and thousands of e-mails from my constituents, phone calls
      non-stop, saying they understand the value of repealing 50-a. They
      understand that people are hiding information. And to the allegation
                                  107
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 34 of 64

      NYS ASSEMBLY                                               JUNE 9, 2020

      that all these cases are -- are 98 percent unsubstantiated, then there's
      nothing to hide from. I know. I've been a victim of -- of police
      assault, and my case was, quote, unsubstantiated. But I know the
      experience. And I'm a white man with privilege, and they used their
      power and privilege against me. I can't imagine what the experience
      is for my black and Latino friends and colleagues who I hear time and
      time again, their experiences around on police stop and frisks and
      assaults. Here, with 50-a, we say we will get the information out.
      We'll make it harder for the department to hide information. We'll
      make it harder to stop this information from going out. We'll make it
      harder that officers can hide behind this blue wall of silence. That's
      why. That's why repealing 50-a is necessary. It is one of the most
      secretive laws in the country for hiding police misconduct. We need
      the sunshine of our laws to make this come out. Will this law subject
      police to greater disclosure? Yes. Do we think this is a good thing?
      Absolutely. That's exactly what we need to do. That's exactly what
      we intend to do. This will provide more transparency to the families
      of people like Donni Wright and Eric Garner who, maybe, with their
      suffering get a little more justice. And maybe officers who've engaged
      in this pattern and practice of abuse will be disclosed. And maybe we
      can get them off the force because they have set a bad reputation not
      just for our City and our State, but for our people in law enforcement.
      They are not sending the right message. They are not communicating
      our values. And they are not standing up for racial, social and
      economic justice, which I know my colleagues firmly believe in. This
                                  108
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 35 of 64

      NYS ASSEMBLY                                                 JUNE 9, 2020

      shine a bright light on the original ills of our society, ills that we are
      all responsible for and all guilty for and, again, myself included. So, I
      hope and urge my colleagues to vote in favor of this commonsense
      transparency and sunlight that we so desperately need. Thank you,
      Mr. Speaker.
                        ACTING SPEAKER AUBRY: Thank you, sir.
                        Mr. Fitzpatrick.
                        MR. FITZPATRICK: Thank you. Thank you, Mr.
      Speaker. I want to thank everyone for their passionate eloquence
      today, it's been a very interesting debate. But I have to say, what
      troubles me is I remember after the Ferguson, Missouri incident,
      watching the news and seeing a banner of Black Lives Matter, and the
      marchers yelling and screaming, What do we want? Dead cops.
      When do we want them? Now. And I didn't hear any denunciation of
      that kind of language from anybody. No one on MSNBC, no one on
      CNN, no politicians on the left side of the political spectrum. It was
      ignored. And it was very unfortunate to see these -- these incidents,
      Garner, Brown, Floyd, but no one is feeling sorry for the Dorn family,
      nor for the gentleman in Oakland who was murdered.
                        The problem I have with this bill is that allowing
      unsubstantiated claims to be made available is not only unfair, it plays
      into the hands of those forces of anarchy that want to not just defund
      and disband, but want to destroy the police departments of this
      country. There was a demonstration in my town just on Sunday and
      another one planned for tonight with some of the most vile and
                                   132
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 36 of 64

      NYS ASSEMBLY                                                JUNE 9, 2020

      vitriolic language to burn Smithtown down, F the police, all of that
      stuff. I just want to say that the men and women in blue, the men and
      women in the fire service and the men and women in the corrections
      department, I support you, I stand with you, and like all of you, I
      condemn what happened to these people, Mr. Floyd and others, that's
      not you, those are the bad apples and they're getting the justice that
      they deserve. But I rise in opposition to this bill because this is not the
      answer. We are feeding red meat to the mob who wants to go after the
      police department rather than work with them.
                       Nerves are raw right now, everybody's upset. A lot of
      people are angry on both sides. We can work through this. I live by
      one simple rule: I treat people the way I want to be treated. And if
      we all did that, we wouldn't have these problems. I have friends of all
      sizes, shapes, colors, et cetera, because I treat people the way I want to
      be treated. That's all we have to do. But by providing a form of
      transparency in terms of being able to get unsubstantiated claims
      added to this -- to this record or -- or be -- to be visible, when other
      interest groups, you know, are protected. There's a fundamental
      unfairness here. I do not support this. I am voting no on this bill.
      And to the members of law enforcement and the fire department and
      the corrections department, thank you for what you do. I appreciate
      everything that you do for us, for all of us. Like you, I condemn the
      bad apples, but what -- what's happening here today to you is wrong
      and I will be voting no. Thank you, Mr. Speaker.
                       ACTING SPEAKER AUBRY: Thank you, sir.
                                   133
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 37 of 64

      NYS ASSEMBLY                                              JUNE 9, 2020

                       Ms. Woerner.
                       MS. WOERNER: Thank you, Mr. Speaker. Will the
      sponsor yield for a couple of questions?
                       ACTING SPEAKER AUBRY: Mr. O'Donnell, will
      you yield?
                       MR. O'DONNELL: With pleasure, Ms. Woerner.
                       ACTING SPEAKER AUBRY: Mr. O'Donnell
      yields.
                       MS. WOERNER: Thank you. Mr. O'Donnell, as I
      read the FOIL Law, I read that, "An agency can deny access to records
      or portions of records that, if disclosed, would endanger the life or
      safety of any person." In that definition, would "any person" include a
      law enforcement officer?
                       MR. O'DONNELL: Absolutely.
                       MS. WOERNER: Thank you. So, then, would I be
      correct in concluding that if an agency determined that releasing the
      unfounded complaints about an officer would put her or his safety at
      risk, that agency could deny access to those portions of the records?
                       MR. O'DONNELL: Subject to judicial review if
      someone wanted to challenge said determination.
                       MS. WOERNER: Thank you very much.
                       On the bill, Mr. Speaker.
                       ACTING SPEAKER AUBRY: On the bill, Ms.
      Woerner.
                       MS. WOERNER: We're here this week to establish a
                                  134
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 38 of 64

      NYS ASSEMBLY                                               JUNE 9, 2020

      framework of law in which a cultural shift towards a more just and
      equal society can finally emerge. As I reviewed the package of bills
      this week, I approached them with the lens of will this build goodwill
      and better friendships for all, and will they be fair to all concerns? I
      have to say on this bill, I received nearly 700 constituent
      communications in support of this bill. And I also consulted with law
      enforcement to understand what their concerns might be.
                       After reviewing the original bill language that as Mr.
      O'Donnell says he has been working on for five years, the
      compromised language that sits before us and the body of law related
      to the Freedom of Information Law, I am satisfied that the existing
      framework of FOIL and the new language that has been added to it
      protects the private, personal information, as well as unfounded,
      unsubstantiated claims and satisfies those concerns. And it highlights
      the fine work that good officers do while ripping away the shield from
      those who abuse their power.
                       Now, there will be some who say that by supporting
      this measure that provides for transparency and accountability, I am
      turning my back on law enforcement, so let me be clear: Nothing
      could be further from the truth. Over the six years that I have served
      in office, I have met with dozens, hundreds of local sheriff's deputies,
      city and village police officers, En Con officers, park police and forest
      rangers, and I know them to be honorable, just, kind and committed to
      protecting the communities they grew up in, raise their families in and
      have sworn to protect. I think about the sheriff's deputy who travels
                                  135
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 39 of 64

      NYS ASSEMBLY                                              JUNE 9, 2020

      hundreds of miles in Washington County alone at night responding to
      domestic violence calls or chasing down drug traffickers who would
      poison our communities. I think about the sergeant in Stillwater who
      13 years ago started a program to collect old cellphones for victims of
      domestic violence to assure that they have a lifeline in their moment
      of need. I think about the officer in Hudson Falls who ran into a
      burning building to save the lives of two members in his community.
      I think about the young officer who stood with me at a drug take-back
      to take -- to get prescription pills that have wreaked havoc in our rural
      communities off the streets.
                       These men and women are the very best of our
      community and their everyday acts of heroism humble me; in fact, I
      would put their records up against those of any other police force
      because I know that they are sterling examples of how community
      policing should be done. Our officers got into this job to protect their
      communities, not to protect bad cops. This bill is about transparency
      and accountability, and this is the best way to ensure that the
      reputations of the upstanding officers that I know are not tarnished by
      those who would abuse their power. Thank you, Mr. Sponsor -- Mr.
      Speaker, I'm pleased to support this bill.
                       ACTING SPEAKER AUBRY: Thank you, Ms.
      Woerner.
                       Mrs. Gunther.
                       MRS. GUNTHER: Thank you, Mr. Speaker. And
      this is really a very emotional day for me. I am the granddaughter of a
                                  136
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 40 of 64

      NYS ASSEMBLY                                               JUNE 9, 2020

      New York City Police Officer. I'm the daughter of a New York City
      Police Officer. I'm also the aunt of a New York City Police Officer.
      My cousins also were in the NYPD. And I can remember as a young
      child when I was living in 161st Street in the Bronx that as we walked
      to St. Angela Merici School, my mother would say to me, If anything
      goes wrong -- there was always a cop on the street, and my mom
      would direct us to go to the cop because that was a safe place to go.
                       So today, you know, the only thing that I feel about --
      I feel very emotional. I know there are so many good police officers
      all across New York State. But just like any other profession -- I'm a
      nurse, if I do something wrong, if I steal a medication, it goes on my
      record. In many professions, that does happen. And often, we can't
      get another job. If we're drug-addicted and we go to rehab, it still
      remains on my record and my license.
                       So today, I'm asking that any unsubstantiated please
      be removed. I can live with that. But other than that, we want our
      children to feel that we can run to that police officer and to feel safe,
      that they're there to protect us, and most of them do. And to me, it's a
      blessing to have a police officer on the street and the sheriff's
      department, and that our children should feel safe no matter what
      color, religion, they should feel safe. My family is very eclectic. I
      have a Latino grandchild. I have a Latino daughter-in-law. We -- I
      have a Majorcan. We speak Spanish. We speak English. We are
      eclectic, and that's what the United States is all about. And we are
      brothers and sisters and we are here to protect each one. And, you
                                  137
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 41 of 64

      NYS ASSEMBLY                                                 JUNE 9, 2020

      substantiate or not. I think that would be a very difficult thing to do
      correctly. And lastly, because I believe that if an -- an investigation
      turned out to determine that an allegation is untrue, when that is
      turned over the report will say this has turned out to be untrue. And
      so because of all those reasons, I chose not to try to do that in this
      legislation.
                        MR. GARBARINO: Well, I mean there's -- there's a
      difference between -- according to the police I spoke to there's a
      difference between untrue or -- and unsubstantiated. Specifically, one
      of the officers told me that if something is found to be -- if there's a
      complaint and -- and their investigation determines it to be true, okay,
      then it's substantiated. If there's a complaint but then there's -- after
      further investigation either the -- the claimant doesn't want to --
      doesn't want to pursue it or there's no -- there's no further proof that it
      happened but there's -- there's not enough to say it didn't happen, it's
      unsubstantiated or unfound -- it's unsubstantiated. And then if it's
      proven, then it goes in the file as an -- an exoneration. So there's three
      different things that are kept in the -- in the file, at least that my police
      officers do. So my question is, with the way this is currently written if
      something -- say there's a complaint against a police officer that says,
      you know, He was -- he pushed me into the -- the squad car too --
      squad car too hard, I hit my head.
                        MR. O'DONNELL: Okay.
                        MR. GARBARINO: But then it doesn't go any
      further than that. That's still an unsubstantiated complaint that would
                                   168
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 42 of 64

      NYS ASSEMBLY                                               JUNE 9, 2020

      be released under this -- under this legislation.
                       MR. O'DONNELL: Well, it could be. The two
      things I would say to you is I hear where you're coming from, but if
      there were ten of them in the same month against the same officer,
      their inability to substantiate may not be a reflection of whether or not
      they occurred. And I earlier mentioned to someone that in all
      complaints that the CCRB has investigated concerning racial
      profiling, zero percent have been substantiated. So I'm not entirely
      clear what their processes or procedures are, but it defies logic that no
      complaints about racial profiling in the City of New York actually
      happened.
                       MR. GARBARINO: Okay. But I -- I -- I spoke to
      some of the City police officers, but I'm -- I'm speaking -- specifically
      I got most of my information from some of the officers out in Suffolk
      County, and they -- no, they don't have the -- the Civilian Review
      Board -- Complaint Review Board. They -- they have -- they do it
      internally through Internal Affairs. So, but the question is you now
      have these complaints, Internal Affairs has reviewed it. It might not
      be ten in -- ten in a month. It might -- what if it's two over ten years or
      ten over 20 years? It's -- you know, why release these -- why release
      these unsubstantiated complaints? You know, I -- I -- I get your point
      of ten in a -- ten in a week or ten in a month. I -- I get, you know, that
      hypothetical, but there's -- there's the others on the other end. Two in
      20 years.
                       MR. O'DONNELL: Mm-hmm.
                                  169
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 43 of 64

      NYS ASSEMBLY                                                JUNE 9, 2020

                       MR. GARBARINO: Why release the ones that can't
      be substantiated?
                       MR. O'DONNELL: In my experience, albeit
      somewhat limited, with FOIL requests, FOIL requests are regularly
      denied and then they are appealed and then they don't turn anything
      over. There's nothing in this legislation that's going to fundamentally
      change that FOIL process. And so if, in fact, a police department
      determined or chose not to turn it over, the remedy is with the court to
      find whether or not that was an appropriate thing for them to do.
      Again, if you're saying unsubstantiated, we would have to write a
      definition of substantiated, which I think would be very difficult to do
      and very unhappy for any department who was required to follow it.
                       MR. GARBARINO: So, my -- so the follow-up
      question to that is -- so now if -- can the police station now -- or the --
      the police have declined the FOIL request saying it's this is an un --
      we think this was unsubstantiated so then you have to now then go to
      -- you appeal that decision. If they deny it again it goes to court. Can
      the judge then say, you know, We don't want to release this. Do we
      give -- do we give the judge the power, under this legislation, to not
      release unsubstantiated complaints or is it all or nothing?
                       MR. O'DONNELL: Our legislation -- my legislation
      does not change the power dynamic in that sense. And so, yes, a
      judge can make a determination that it was inappropriate to turn over
      that information.
                       MR. GARBARINO: Okay. Could you see a -- a
                                   170
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 44 of 64

      NYS ASSEMBLY                                                JUNE 9, 2020

      problem here, and I -- I -- I know defense attorneys. I'm an attorney,
      you're an attorney and I imagine you know some, too. I know defense
      attorneys that have told their clients that once they're arrested, the first
      thing to do is make a complaint against the police officer. Say
      something -- you know, just get something in the file. Is that a
      concern now that all these false complaints that as a -- as a mechanism
      for an attorney -- the client doesn't know, he might just -- most people
      are going to do whatever -- I wish most people would do what I tell
      my clients. But most people are going to do what their -- their clients
      say. So in other words, they just make a complaint against the -- the
      police officer. Do you think there'll be a growth in this -- in those --
                        MR. O'DONNELL: I -- I wouldn't dream of
      disparaging you or your colleagues. I was a full-time public defender
      in Brooklyn from 1987 to 1995. At no time did I ever, in representing
      some very serious criminals, recommended any of my clients follow
      that process. I never did that. Now, did some of them possibly do it
      on their own? I can't comment because I don't know. But no, I never
      attempted to create dirt on an arresting officer as a mechanism for
      trial.
                        MR. GARBARINO: Thank you. Now, we just
      talked about the FOIL requests. Who can file a FOIL under this? Is it
      anybody?
                        MR. O'DONNELL: Well, pretty much anyone.
      FOIL requests are generally filed by lawyers seeking information, the
      press seeking information. But anyone has the power to file one, yes.
                                   171
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 45 of 64

      NYS ASSEMBLY                                               JUNE 9, 2020

                         MR. GARBARINO: So somebody can go and just
      FOIL every -- every police officer's personnel file in a certain precinct
      if they want to?
                         MR. O'DONNELL: Well, I suppose they could.
      Anybody who has any experience in that realm would tell someone
      not to do it unless they want to wait for 17 years to get all the
      information. So they've changed. They need to be as narrow as
      possible if you want to get them answered at all, or answered in a
      timely fashion.
                         MR. GARBARINO: So -- and I'm -- and I'm specific
      -- specifically talking about -- you know, I think 20 years ago there
      was a case, Court of Appeals case, The Daily Gazette v. Schenectady
      County.
                         MR. O'DONNELL: It was mentioned earlier, yes.
                         MR. GARBARINO: It was?
                         MR. O'DONNELL: Yes.
                         MR. GARBARINO: Okay. Now, that case, it was --
      so that case said -- the Court of Appeals specifically said the
      newspaper couldn't have access to this information because of 50-a.
      Now we're getting rid of 50-a. The newspaper could now get access,
      they could FOIL that information. That would be allowed under this
      law, right?
                         MR. O'DONNELL: They would be allowed to ask
      for it, and subject to the provisions we're passing today, they maybe
      will get them or won't get them based on what the limitations are
                                  172
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 46 of 64

      NYS ASSEMBLY                                                 JUNE 9, 2020

      we're putting in them.
                         MR. GARBARINO: Okay.
                         MR. O'DONNELL: I don't recall the specific
      information they sought in that piece of litigation.
                         MR. GARBARINO: It was personnel files because --
      it was a group of police officers that were out on a bachelor party and
      they got into an altercation with another group of people --
                         MR. O'DONNELL: Correct, which --
                         MR. GARBARINO: -- and they were looking for
      personnel files.
                         MR. O'DONNELL: -- makes you -- makes you
      wonder why the non-work-related misbehavior of public employees
      was not something that would be turned over. But yes, 50-a, that's
      what they hung their hat on, and it would -- this would allow them
      subject to the limitations we're passing today.
                         MR. GARBARINO: Another item that I -- a local
      police officer brought up with me was in the past they've had --
      they've had false accusations filed against them. You know, they've --
      they've actually questioned attorneys, Can we sue? Can we sue this
      person for making this false accusation against me? They were
      advised in the past, No, you can't because there's no public harm to
      you. You know, there's -- it's -- it's in your file, yes. But there's --
      there's no public harm. You're not -- you're not being harmed in any
      way publicly. It's -- you're not being disparaged publicly. Now that
      these false -- potential false complaints are being released under this
                                   173
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 47 of 64

      NYS ASSEMBLY                                               JUNE 9, 2020

      or that can be released under this, would this now open up the ability
      for law officers, police officers to -- to sue these people who make
      these false complaints?
                       MR. O'DONNELL: I don't care for the use of "open
      up" in your question, but I know of no legal basis why somebody who
      was harmed by that would not be able to seek legal redress.
                       MR. GARBARINO: Okay. Thank you. And -- and
      the last question I have is really, what's -- what is the remedy you're
      searching for here? To -- to release these files, what -- what is the --
      not the purpose, but with this information being released, what's --
      what's the remedy? What are you -- what are you -- what are you
      looking for?
                       MR. O'DONNELL: I'm trying to bring the State of
      New York to be relatively consistent with the rest of the country and
      not be an outlier by the way we -- with which we prohibit information
      about a concern group of public employees being available to the
      press, to the lawyers and to the media. And if, in fact -- you know,
      other people earlier today have questioned about use at trial. As if in a
      criminal defense case - which is all I really know - if you attempted to
      use that information that was unsubstantiated or untrue or whatever in
      -- in a trial, you'd be shut down by the judges I appeared in front of in
      Brooklyn, no less, quicker than you can possibly imagine. So you
      both need a good faith basis and you need something else to -- to be
      able to use that information. Obviously, that would vary on a
      case-by-case basis in the sense that if a defendant is accused of
                                  174
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 48 of 64

      NYS ASSEMBLY                                                 JUNE 9, 2020

      that -- in this bill on Section 2, line 9, the definition of technical
      infraction means a minor rule violation by a person employed by a law
      enforcement agency as defined in this section as a police officer,
      peace officer, firefighter or fire -- or firefighter/paramedic, solely
      related to the enforcement of administrative departmental rules that do
      not involve interactions with members of the public, are not of public
      concern, and are not otherwise connected to such person's
      investigative, enforcement, training, supervision or reporting
      responsibilities. So as we're talking about redacting records pertaining
      to technical infractions, does that include internal administrative
      procedure (unintelligible) supervisions, like a supervisor giving the
      subordinate orders and how to perform their duties? And -- and -- and
      -- and let me just expand a little bit just so you know where I'm
      coming from. In New York City there were 12 black and brown
      police officers who sued NYPD for fighting against an illegal quota
      system which was literally racially targeting specifically minority
      communities. These are things that obviously were found
      unconstitutional by the court. This was ordered internally. This was
      an order by supervisors which are internal practices not dealing with
      the public, right, but eventually have an impact interacting with the
      public. So again, my question is in that sense, does this include these
      type of management and supervision, and would they -- and would
      they be considered unsubstantiated if there will be someone to
      evaluate the situation?
                        MR. O'DONNELL: So, Ms. Bichotte, that was a very
                                   192
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 49 of 64

      NYS ASSEMBLY                                              JUNE 9, 2020

      long question. I want to make sure I understand it correctly.
      Obviously, if what you're saying is somebody internally ordered a
      police officer to do or not do something that ended up with those
      officers interacting with the public, then it would not be viewed as a
      minor violation. Because of paragraph -- excuse me, not paragraph --
      because of line -- line a. So a technical infraction cannot be an
      interaction that ends up involving with interaction with members of
      the public. So if someone ordered officers to or to not do something
      that ended up with interactions with the public, they would not be
      considered technical.
                       MS. BICHOTTE: Good to know that. Next question
      is, you had mentioned about racial profiling complaints and they were
      found un -- unsubstantiated. Is that true?
                       MR. O'DONNELL: I'm sorry, you're going to have to
      repeat that. I what?
                       MS. BICHOTTE: Racial profiling complaints. You
      mentioned that they were found unsubstantiated. Is that true?
                       MR. O'DONNELL: I have been told as a factoid that
      the CCRB has found zero percent of their complaints about racial
      profiling to be substantiated, which suggests to me that their processes
      for substantiation are both flawed and inaccurate.
                       MS. BICHOTTE: Okay. You had answered my next
      question. So, why do you believe that it was flawed and inaccurate?
      Why? Why do you think?
                       MR. O'DONNELL: Because I don't believe there's
                                 193
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 50 of 64

      NYS ASSEMBLY                                               JUNE 9, 2020

      any way for -- for thousands of complaints to result in zero percent
      substantiation. Some day, some time, must have been. So if you can't
      -- if you never find any case that's substantiated, you're either looking
      the wrong way, asking the wrong questions or applying the wrong
      standard.
                        MS. BICHOTTE: Okay. So, Mr. O'Donnell, you
      know that this House had recently passed a racial profiling bill,
      correct?
                        MR. O'DONNELL: That's correct. And I was very
      proud before you arrived to be a cosponsor with my dear friend Mr.
      Wright who used to carry that bill, and I would help him debate that
      bill here on the floor.
                        MS. BICHOTTE: Thank you. And thank you for
      being a cosponsor. And in that bill, the basis of the bill, obviously,
      was -- is to collect data on every stop, question and frisk. Now, just so
      you know, Mr. O'Donnell, this bill was only passed here in the House,
      okay? The -- the bill -- the companion bill was not passed in the
      Senate. They had a different version that didn't collect data. So my
      question to collecting data, do you think if in the event that we passed
      the same bill, the companion bill, 4615-A and S.1137-A, and that it
      would require for police officers to fill out a form and the Division of
      Criminal Justice Services collect that data, okay, do you think that
      would help these complaints that come through to be substantiated?
      Do you think so?
                        MR. O'DONNELL: Not only do I think so, I'm fairly
                                  194
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 51 of 64

      NYS ASSEMBLY                                               JUNE 9, 2020

      certain -- and I've been corrected, it's the NYPD that investigates
      racial profiling, not the CCRB. I got my letters confused, I apologize.
                       MS. BICHOTTE: Okay. Thank you about that. So
      the question is, also, so, you know, we were told that, you know, we
      could not do both bills. You know, it was either 50-a or racial
      profiling. And I guess there was some confusion. Maybe they
      thought 50-a would take the place of racial profiling. I don't know.
      Why -- why do you think so? Why do you think there were police
      unions who didn't want us to have both the repeal of 50-a and to pass a
      racial profiling bill with data collection?
                       MR. O'DONNELL: It seems like you're asking me to
      explain racism in America, and I'm going to choose not to do that and
      to defer to someone who probably has more experience about that
      than I do.
                       MS. BICHOTTE: I think -- I think one of the things
      is that every bill that we're passing is not enough on its own, okay?
      And we're here today, this week, to pass a comprehensive set of bills,
      and I -- I believe that if we are data collecting from the police officers
      and we are data collecting and exposing disciplinary actions with
      50-a, with the repeal of 50-A, I think it would give more evidence of
      the reality of what's happening, okay?
                       MR. O'DONNELL: Absolutely. And that's the way
      it's done in other states. And it seems to me that repealing 50-a is the
      first step to get the data necessary that we need to do the other work
      we need to do.
                                  195
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 52 of 64

      NYS ASSEMBLY                                               JUNE 9, 2020

                       MS. BICHOTTE: Good. I just want you to -- I have
      another question in terms of FOIL.
                       MR. O'DONNELL: Okay.
                       MS. BICHOTTE: The Buffalo -- the Buffalo Police
      Department has been under scrutiny for their culture of misconduct,
      okay? And I don't know if you know, but the New York Civil
      Liberties Union had filed a lawsuit against the Buffalo Police
      Department after they refused to fulfill the FOIL request. And, you
      know, it was on -- information on policing, stop and frisk, temporary
      detention, surveillance, technologies, things of that nature. How a
      stun gun is being used, Taser weapons. What they found is that after a
      few months, almost a year, the Department only provided one-fourth
      of the 39 categories of -- of records requested. Under this bill, if
      NYCLU were to request data, would the -- this bill have any impact
      on getting that data that they've been fighting for for so many years?
                       MR. O'DONNELL: This bill will provide a
      mechanism to prevent entities or the PBA to claim that any of the
      information in that data is not able to be turned over. Once again, in
      reference to an earlier question, if you ask for way too much data,
      you're going to end up waiting a hell of a lot longer to get it. It seems
      to me that what -- with today's repeal of 50-a, the FOIL process will
      be further scrutinized to ensure that the data that we are trying to make
      sure is available to the lawyers, to the public, to the press actually
      becomes available.
                       MS. BICHOTTE: Thank you, Mr. O'Donnell. I
                                  196
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 53 of 64

      NYS ASSEMBLY                                                 JUNE 9, 2020

      appreciate it.
                        On the bill, Mr. Speaker.
                        ACTING SPEAKER AUBRY: On the bill, ma'am.
                        MS. BICHOTTE: First, I want to thank my colleague
      - and I'm going to say his name, Mr. O'Donnell - for -- for being bold.
      For being bold, for introducing this bill and -- and fighting for this for
      all the years and -- and being on the front line of police reform. This
      bill disclosure of law enforcement disciplinary records, it repeals the
      Section 50-a of the Civil Rights Law which was a law that was put in
      place since 1976. The bill would repeal that section, but it would still
      protect personal records of the law enforcement, not putting the
      officer's safety at risk. And as I mentioned, while I fully support the
      repeal of the 50-a as a standalone bill, it doesn't go far enough. It's a
      bold bill, but it -- it needs to go a little bit because of the concerns of
      the internal practices. Now, I was very happy to hear from Mr.
      O'Donnell that anything that can lead to the interaction with civilians
      would not be under the meaning of a technical infraction. Okay? So
      I'm -- I'm very, very happy to hear that. Now, we all know about the
      NYPD 12, the 12 black and brown officers who sued NYPD because
      they were being forced to racially target communities of color, to
      over-police and to fill a quota. Cops in New York City merits for a
      very long time was based on how many black and Latino people
      would be issued a warrant, which led to the disproportionate of black
      and brown men, in particular, in Rikers and prison for alleged
      low-level crimes, many of who -- who've been innocent. With police
                                   197
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 54 of 64

      NYS ASSEMBLY                                               JUNE 9, 2020

      policies like Broken Window, which place like Ferguson where --
      where like Ferguson adapted, where Michael Brown's death started
      the whole Black Lives movement. That's been an issue for a very long
      time. Now let's think about this for a minute. The documentary
      called Crime + Punishment won an Emmy by the way, where
      (unintelligible) whistleblowers swarm in because they thought that
      they (unintelligible). And when you hear the recording of these
      supervisors and their racist comments and their racist orders to
      racially profile and target minority communities very, very
      disappointing and very disturbing, which is why I'm happy that, under
      this bill, they will not be covered under the technical infractions.
      Okay? And I'm also happy that whistleblowers will be protected, and
      that they don't have to file a lawsuit to be protected. And these cops,
      that's what they did. They had to file a lawsuit and they were
      protected. Furthermore, when we're having all of these complaints
      from civilians, I'm happy to know that there are different means of
      determining if they're substantiated. I'm happy to know that
      unsubstantiated will be also open to the public. I believe we can all
      agree that we have a problem with the method in which law
      enforcement is being executed in minority communities. Whether we
      are all -- whether we all want verbally admitted or not. We must bring
      an end to the loss of lives. The mental anguish, the physical
      dysfunction and the broken families. George Floyd's death, through
      excessive neck compression, did not have to happen. Eric Garner's
      death, through strangulation, did not have to happen. Aaron Bailey's
                                  198
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 55 of 64

      NYS ASSEMBLY                                                JUNE 9, 2020

      death from bullets from -- following a traffic stop did not have to
      happen. And it goes on. We need comprehensive police reform to
      correct the long and deep-rooted bad relationships between minority
      communities and the police force.
                       ACTING SPEAKER AUBRY: Ms. Bichotte, your
      time is up.
                       Ms. Simon.
                       MS. SIMON: Thank you, Mr. Speaker.
                       On the bill.
                       ACTING SPEAKER AUBRY: On the bill, ma'am.
                       MS. SIMON: I'm old enough to remember the 1970s
      and the movement for open government. In 1974 New York passed
      this Freedom of Information Law - or FOIL as we call it - and
      expanded it in 1977 to, I quote, achieve the greatest magnitude of
      openness in government without sacrificing personal and privileged
      information, and to help instill in the citizens of the State greater trust
      and confidence in the governmental institutions which are playing an
      increasingly important role in our daily lives. But in 1976 we also
      passed Civil Rights Law 50-a to prevent the so-called harassment by
      criminal defense attorneys who sought to impeach police officers'
      testimony with unsubstantiated prior bad acts. And therein lies the
      issue. 50-a was turned on its head and used to shield officers from
      accountability for substantiated bad acts, and that is why I've proudly
      cosponsored this bill since 2016. 50-a was never intended to block
      disclosure of police misconduct from the public, but that is what has
                                  199
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 56 of 64

      NYS ASSEMBLY                                                 JUNE 9, 2020

      my friends that, they would say, Well, was he arrested? No, he was
      not. He was not arrested.
                        In the end, we have to fight for justice. You have to
      acknowledge your own privilege. If you don't acknowledge your own
      privilege, you're never going to come around the bend. So let me start
      with thanks. Thank you to my Speaker, Mr. Carl Heastie. Thank you
      to my Majority Leader, Mrs. Peoples-Stokes, for allowing me the
      opportunity to do this. Thank you to the staff: Mr. Suggs, who sat in
      silence for the last eight hours, Lou Ann Ciccone, Kathleen O'Keefe,
      who allowed me to pester them for five weeks. Thank you to the
      members of the Caucuses - Ms. Wright, Ms. Davila, Mr. Kim - who
      all stood with me when I made this case. It's not lost on me that you
      got yourself a fat gay Irish guy fighting against [sic] this -- this bill,
      but I believe in it with all of my heart.
                        And let me be very clear to members of the other
      side: There is not a bone of hatred in my body towards anyone. This
      was not written out of hate, that's not what this is. It is an attempt to
      level the playing field. It is an attempt to get information into the
      public. And I know enough to know if you don't include
      "unsubstantiated claims", as have been discussed, that information
      will be filed away by the NYPD as it -- as if it never existed.
                        So, we take one step forward today on transparency,
      we allow people some degree of peace. And to the mother of Eric
      Garner, whose heart was broken, who still doesn't know as much
      information as the family of Mr. Floyd, may I just say that justice
                                   219
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 57 of 64

      NYS ASSEMBLY                                              JUNE 9, 2020

      denied -- justice delayed is justice denied. Perhaps this is a minor,
      minor step forward. I'm honored today to be a member of this Body
      and I'm honored for all the yes votes on that board. Thank you very
      much.
                       ACTING SPEAKER AUBRY: Mr. O'Donnell in the
      affirmative.
                       Mr. Goodell.
                       MR. GOODELL: Thank you, Mr. Speaker. Today,
      we have heard many eloquent speakers on both sides of the aisle,
      including my colleague, the sponsor. And for those thoughtful
      comments, I am indeed grateful. I'm extraordinarily thankful that in
      my Assembly District, the protests have also been attended by the
      police chiefs and the county sheriffs. And the message has been
      two-fold: The message has been racism is inappropriate; what
      happened was horrific; we should stand up in solidarity, in opposition
      of that. But the message was also one of respect and thoughtfulness.
      And for that, I am deeply thankful.
                       I'm mindful that all of us are children of God. And if
      we're God's children, then each of us is entitled to that respect because
      we're all part of the same family. And I'm painfully aware that in the
      last few years, 50-a has been abused, as was pointed out by one of my
      colleagues, and expanded well beyond how it had been interpreted for
      the 40 previous years. And so, here we are today to make statutory
      changes. And one of the most difficult and challenging things we
      have as a Legislature, especially when we have a very contentious and
                                  220
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 58 of 64

      NYS ASSEMBLY                                               JUNE 9, 2020

      emotional issue and we all feel so strongly about the need to stand up
      against racism, is to act in a thoughtful, careful and balanced way.
                       Unfortunately, this bill, in my opinion, goes too far.
      We need to reform 50-a, I agree. But what we're doing is we're
      allowing claims that were determined to be false, or untrue, or
      malicious, or unfounded to be -- to be available in the public, and
      we're doing nothing to protect the good reputation of our officers for
      unfounded claims. And so I hope as we move forward that we look
      for a way to protect our officers against false, malicious, abusive
      claims while still ensuring transparency and openness in government.
      Thank you so much, sir.
                       ACTING SPEAKER AUBRY: Mr. -- Mr. Goodell in
      the negative.
                       Mr. Ortiz.
                       MR. ORTIZ: Thank you, Mr. Speaker, for allowing
      me to explain my vote. I have heard so much about the debate here
      today from one side to the other and this is -- this bill main objective,
      Mr. Speaker, is to give accountability. To give accountability on
      those unscrupulous police officer who doesn't follow the rule. Plain
      and simple. We all can tell our stories, and I will tell you my story as
      an elected official. I have been stopped by police officer and I have
      been stopped by police officer not only one day, but he called three
      other cops while they stopped me to search my car, for whatever
      reason, and they don't have no warrants. I asked them what is the
      reason behind. My son has been stopped many times. My daughter
                                    221
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 59 of 64

      NYS ASSEMBLY                                                 JUNE 9, 2020

      has been stopped, as well. So we know how intimidating it can be by
      being stopped by a police officer, by being talking to a police officer
      and trying to ask questions to a police officer that at some time, they
      developed some kind of attitude behavior that they -- that we don't
      have the right to ask questions. And when you follow up that police
      officer and look into the past of that police officer, it's very difficult to
      figure out if that police officer really have some kind of disciplinary
      action that happened to this police officer.
                        What I will tell you that I did follow one police
      officer and I find out that this police officer had disciplinary actions.
      Not only had disciplinary action, was taking away from my precinct
      and sent into another precinct in some place else. That's not a way to
      move our police officer from one precinct to another. What need to
      be done, Mr. Speaker, is that we need to go to the culture of the
      problem. The culture of the problem is how our police officer have
      been trained, how that cancer has been developed and we want to stop
      that cancer and it's stopping now.
                        And I finish with this, Mr. Speaker, what we need to
      -- what we need in our country is to teach our children the lawful
      diversity and unity and humanity. That's what we need to do, and
      that's what we need to do to move forward. Thank you, Mr. Speaker,
      and I will be voting in the affirmative.
                        ACTING SPEAKER AUBRY: Mr. Ortiz in the
      affirmative.
                        Mr. Pichardo.
                                   222
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 60 of 64

      NYS ASSEMBLY                                                JUNE 9, 2020

                         MR. PICHARDO: Thank you, Mr. Speaker, for
      allowing me to explain my vote. It's good back to be -- it's good to be
      back in the Chamber. And, again, I want to thank my colleague, as
      well as the leadership in this House both the Lead -- the Majority
      Leader and the Speaker, but let's get back down to -- to brass tacks
      here.
                         So, the broad interpretation of 50-a in the Civil
      Rights Law basically created a publicly-funded agency that is not
      accountable to the public. It is not sound policy to expect members of
      the public to trust an agency that has no accountability and
      transparency to them. Again, let me remind my colleagues here in this
      Chamber that days after Mr. Floyd was murdered in front of our eyes,
      the Hennepin County Medical Examiner ruled that his death was a
      combination of cardiac arrest and several drugs in his system, without
      making any mention that the fact that he died through asphyxiation
      through pressure on the back and his neck. And the -- fortunately and
      -- well, unfortunately and fortunately, we had video evidence to the
      contrary and what our government institutions, particularly
      Minneapolis, were asking us to do is not to believe our lying eyes. It
      took two separate independent exams to basically prove the fact of
      what we saw in that tape, in that disgusting tape where that man's life
      was snuffed out.
                         So, when we ask our agencies both here in the
      Legislature, as well as in law enforcement, to earn our trust as a
      community, how do the public -- and how do we expect the public to
                                   223
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 61 of 64

      NYS ASSEMBLY                                                JUNE 9, 2020

      believe in these instances when there are government agencies who
      are primed to lie and to basically ask us to deceive. With that, Mr.
      Speaker, I vote in the affirmative. Thank you.
                        ACTING SPEAKER AUBRY: Thank you so much.
      Mr. Pichardo is in the affirmative.
                        Mr. Buchwald.
                        MR. BUCHWALD: Thank you very much, Mr.
      Speaker. I rise in support of this legislation and, in particular, to thank
      its sponsor. The process of repealing 50-a is too long in coming, but it
      has been a legislative process that he's been ably leading for the last
      five years. I was, you know, proud in 2016 when Mr. O'Donnell's
      attempt to reform 50-a got a vote in the Governmental Operations
      Committee, and I believe our now Majority Leader was Chair of that
      Committee at the time, and so I want to thank her, as well, for her
      leadership. But, ultimately, in 2016, though maybe many of us in the
      Assembly were willing to have that conversation, the simple fact was
      the other House, the State Senate, was not willing to have that
      conversation. And, certainly, those who were not recognizing the
      need to make changes to 50-a were not engaged in the conversation.
                        So we are where we are today, and where we are
      today is a compelling need to repeal this law. We are -- have to make
      sure that those who have lost their lives as a result of, in particular,
      police misconduct, know that they have not lost their lives in vain.
      And so, we, as legislators, have a special responsibility to ensure that
      we do everything we can to make sure that we are being responsive.
                                   224
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 62 of 64

      NYS ASSEMBLY                                                 JUNE 9, 2020

      And though I'm proud to march with others and attend vigils, I'm even
      more proud to stand up today as a member of the State Assembly in
      support of this legislation.
                         So, I sincerely hope that we don't let this be the last
      step we take, that it's just the first step on a path towards combatting
      institutional racism in our government and in our society. But today, I
      proudly vote yes for this legislation. Thank you so much, Mr.
      Speaker.
                         ACTING SPEAKER AUBRY: Thank you. Mr.
      Buchwald in the affirmative.
                         Mr. DenDekker.
                         MR. DENDEKKER: Thank you, Mr. Speaker, for
      allowing me to explain my vote. I want to thank the sponsor of this
      bill, and I -- I also want to thank my Speaker and the rest of my
      colleagues. I think it's so important that this representative type
      government has listened to the people that are fed up and have had it
      and want change. And we are here to do some of that change here this
      week and the repeal of 50-a is a first step. And I'm just so proud that
      this government and the way New York State is operating as a
      responsive legislative Body listening to the people that it represents.
      So, I will be voting in the affirmative.
                         ACTING SPEAKER AUBRY: Mr. DenDekker in
      the affirmative.
                         Mr. LiPetri.
                         MR. LIPETRI: Thank you, Mr. Speaker. I rise to
                                     225
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 63 of 64

      NYS ASSEMBLY                                               JUNE 9, 2020

      explain my vote. Prior to becoming a State Legislator, I worked for
      the New York City Corp Counsel where I defended the NYPD, FDNY
      and correction officers. During a multitude of depositions, oftentimes
      I would invoke 50-a. The purpose of 50-a is to prohibit and prevent
      harassment, intimidation and embarrassment. It protects against
      fishing expeditions of disclosure of unverified and unsubstantiated
      information. In essence, it prohibits the dissemination of false claims,
      false claims of which now this Legislative Majority wishes to
      weaponize against our law enforcement, first responders and
      correction officers.
                       Frankly, at this time now, you have opened the flood
      gates to frivolous requests. I saw it time and time again; in fact, just
      50 years ago, the purpose of 50-a was to prevent the use of these bad
      faith probing that now will occur. Mark my words, Mr. Speaker,
      you're going to see databases now form where we're going to have all
      these government groups that -- excuse me, these groups that despise
      police will now create these databases of all this personnel
      information, many of which is false, many of which is
      unsubstantiated, but nevertheless will be disclosed. Mistakes will be
      made, addresses, personal information will, in essence, and inevitably
      be disclosed, and those on social media will publish. Threats have
      already been issued over the years against our police officers, and now
      those threats will turn to action because they have that information
      available to them.
                       It's so sad, Mr. Speaker, we saw just a few weeks ago
                                  226
Case 1:20-cv-05441-KPF Document 75-2 Filed 08/07/20 Page 64 of 64

      NYS ASSEMBLY                                              JUNE 9, 2020

      our law enforcement, first responders praised as heroes during this
      pandemic and, yet, now we're seeing the -- the winds change during
      these difficult times. In essence, Mr. Speaker, we can't keep
      furthering division. Whether your skin is black or your uniform is
      blue, people should not feel targeted in this country. That, we can
      agree upon; however, Mr. Speaker, this legislation only makes our
      finest, New York's finest, more vulnerable to attacks. For those
      reasons, I vote in the negative.
                       ACTING SPEAKER AUBRY: Mr. LiPetri in the
      negative.
                       Mr. Barron.
                       MR. BARRON: Thank you, Mr. Speaker. We
      mentioned the CCRB and unsubstan -- unsubstantiated complaints a
      lot. Do you know what the CCRB is? Thirteen members, five
      appointed by the Mayor that pathetically is an apologist for the police,
      three are appointed by the Commissioner, that's eight of the 13, and
      then five are appointed by the City Council. When a complaint comes
      in, they set up a panel of three, one from the Mayor, and one from his
      pal, the Commissioner, and one from the City Council.
                       So, they have to substantiate a complaint. So if you
      have two police supporters that have to substantiate a complaint,
      two-to-one substantiates it, two-to-one makes it unsubstantiated. So,
      they lied on a lot of these complaints. That's why it's good to keep it
      all in. And then after they substantiate a complaint, guess who it goes
      to who has the authority to determine their punishment? The
                                  227
